                 UNITED STATES COURT OF INTERNATIONAL TRADE


 ONE WORLD TECHNOLOGIES, INC.,

         Plaintiff,

 v.

 UNITED STATES, UNITED STATES                      Before: Jennifer Choe-Groves, Judge
 DEPARTMENT OF HOMELAND
 SECURITY, UNITED STATES                           Court No. 18-00200
 CUSTOMS AND BORDER
 PROTECTION, and ACTING
 COMMISSIONER KEVIN K.
 MCALEENAN,

         Defendants.


                                            ORDER

        Before the court is The Chamberlain Group, Inc.’s Renewed Motion to Intervene, ECF

No. 98 (“Chamberlain’s Motion”). The court denies Chamberlain’s Motion for the reasons set

forth in One World Technologies, Inc. v. United States, 42 CIT __ , No. 18-CV-00200, 2018 WL

7049792, at *5 (Ct. Int’l Trade, Dec. 14, 2018).

        Upon consideration of Chamberlain’s Motion, and all other papers and proceedings in

this action, it is hereby

        ORDERED that Chamberlain’s Motion, ECF No. 98, is denied.



                                                                 /s/ Jennifer Choe-Groves
                                                               Jennifer Choe-Groves, Judge

Dated: March 13, 2019
      New York, New York
